Title: From George Washington to Jonathan Trumbull, Sr., 18 June 1779
From: Washington, George
To: Trumbull, Jonathan Sr.


        
          Dr Sir,
          Fish Kill [N.Y.] June 18th 1779
        
        Mr Starr, an agent for the Board of War in a factory at Middletown, has represented to me, that the public service is like to suffer very materially from the workmen employed with him being called out to serve in the militia. The business under Mr Starr’s direction is of so much importance, that I could wish if possible, it might meet with no interruption. I am therefore induced to request the favour of Your Excellency to grant an exemption to such of the militia as are engaged in this factory. They will certainly be more useful here than they can be in the field—But as I am sensible that an indulgence of this kind may be abused and extended too far, I beg leave to suggest to your Excellency that it will be proper to accompany it with restrictions that it will prevent its being made a sanction to excuse persons who are not really intitled to it. With the most perfect respect & esteem I have the honor to be Yr Excellencys Most Obedt servt
        
          Go: Washington
        
      